DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 03/09/2021 claiming foreign priority to United Kingdom applications 2004382.4, 2004384.0, 2004385.7, 2004386.5, and 2004387.3 all filed on 03/26/2020.  Claims 1 – 14 are examined.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over BIJEWITZ, J. et al., "Architectural Comparison of Advanced Ultra-High Bypass Ratio Turbofans for Medium to Long Range Application", Deutscher Luft-und Raumfahrtkongress (translates to “German Aerospace Congress”), 2014 (cited in 08/04/2021 IDS) hereinafter “Bijewitz” in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, hereinafter “Engber”.

    PNG
    media_image1.png
    951
    916
    media_image1.png
    Greyscale

Claim 1, Bijewitz teaches, in Fig. 4 (marked-up above) on Pg. 5 and Table 4 on Pg. 7, the invention as claimed, including a gas turbine engine comprising an engine core comprising high (HPC) and low (LPC – also known as a “booster”) pressure compressors and high (HPT) and low (LPT) pressure turbines, the high pressure compressor (HPC) and high pressure turbine (HPT) being coupled by a high pressure shaft (labeled), and the low pressure compressor (LPC) and low pressure turbine (LPT) being coupled by a low pressure shaft (labeled), the engine further comprising a fan (labeled) coupled to the low pressure shaft (labeled) by a reduction gearbox (labeled), wherein the high pressure compressor consists of 9 stages (Pg. 5, second column, first paragraph and Table 4 on Pg. 7) and the low (LPC) and high (HPC) pressure compressor together define an overall core pressure ratio at cruise conditions of between 40 and 60 (Table 4 on Pg. 7 teaches an OPR of 60 at a maximum climb point operating condition, i.e., cruise condition, of Mach No. 0.78 and Flight level of 35,000 feet altitude).  Bijewitz teaches, in Fig. 1 on Pg. 4, first column, that as the OPR increased from a value of 45 to a value of 65 the core efficiency increased from about 59.8% to about 60.8%. 
Bijewitz is silent on wherein the high pressure compressor has an average stage loading at cruise conditions of between 1.39 and 1.42.  Engber teaches, in Fig. 3 on Pg. 3 and Fig. 7 on Pg. 4, a similar two-shaft geared turbofan where a 9-stage HPC had an average stage loading of between 1.39 and 1.42, see Fig. 7 marked-up below, where the compressor pressure ratio was the stage pressure ratio raised to the power of the number of compressor stages.  An axial compressor ‘stage’ was defined as one complete ring of rotating compressor blades together with an adjacent ring of non-

    PNG
    media_image2.png
    1027
    1318
    media_image2.png
    Greyscale

In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that average stage loading at cruise conditions determined the high pressure compressor (HPC) pressure ratio at cruise conditions.  Therefore, since the general conditions of the claim, i.e., that a 9-stage high pressure compressor (HPC) had an average stage loading at cruise conditions of between 1.39 and 1.42, were disclosed in the prior art by Engber, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 9-stage high pressure compressor (HPC) of Bijewitz to have an average stage loading at cruise conditions of between 1.39 and 1.42 to yield a HPC pressure ratio of 19.37 and 23.47, respectively.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claims 2, 5, and 13, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, wherein the high pressure compressor (Claim 2) defines a cruise overall pressure ratio of between 13:1 and 25:1, (Claim 5) comprises a cruise pressure ratio of between 17 and 25, and (Claim 13) comprises a cruise pressure ratio of between 19 and 24.  As discussed in the Claim 1 rejection above, an average stage loading at cruise conditions of 1.39 yielded a HPC cruise overall pressure ratio of 19.37 while an average stage loading at cruise conditions of 1.42 yielded a HPC cruise overall pressure ratio of 23.47 which were within the claimed ranges.
Re Claims 3, 4, and 12, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above; except, wherein (Claims 3 and 12) a final stage of the high pressure compressor has a stage loading of between 1.15 and 1.25 at cruise conditions and (Claim 4) wherein a first stage of the high pressure compressor has a stage loading of between 1.4 and 1.6 at cruise conditions.  As discussed in the Claim 1 rejection above, Engber teaches that increasing the stage loading, i.e., stage pressure ratio, facilitated reducing stage count which minimized manufacturing cost.  Therefore, the stage loading at cruise conditions was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that first stage or final stage loading at cruise conditions determined the high pressure compressor (HPC) pressure ratio at cruise conditions along with the loading of the other stages.  Therefore, since the general conditions of the claim, i.e., that a high pressure In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 6, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above; except, wherein the low pressure compressor comprises a cruise pressure ratio of between 1.6 and 2.5.  Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the low pressure compressor (also 
Therefore, the low pressure compressor comprises a cruise pressure ratio was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the low pressure compressor cruise pressure ratio times the high pressure compressor cruise pressure ratio defined the overall core pressure ratio at cruise conditions.  Bijewitz taught, in Fig. 1 on Pg. 4, first column, that as the OPR increased the core efficiency increased.  Therefore, since the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 7, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, and Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and 
Re Claims 8 and 14, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above; except, wherein the low pressure compressor defines an average stage loading at cruise conditions of (Claim 8) between 1.3 and 1.4 and (Claim 14) approximately 1.35.  Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the low pressure compressor (also known in the art as a “booster”) had three compressor stages.  Engber teaches, on Pg. 3, first column, first paragraph, that increasing stage loading, i.e., stage pressure ratio, facilitated reducing stage count which minimized manufacturing cost.  Engber further teaches, on Pg. 4, first column, last paragraph, that the LPC had stage loadings, i.e., stage pressure ratio, similar to the HPC.  Engber teaches, in Fig. 7 (marked-up above), stage loading/pressure ratio ranging from about 1.2 to about 1.6.  A 3-stage LPC with a stage loading/pressure ratio of 1.3 would have a LPC pressure ratio of 2.19 = (1.3)^3 = 1.3 x 1.3 x 1.3 = 2.19.  A 3-stage LPC with a stage loading/pressure ratio of 1.35 would have a LPC pressure ratio of 2.46 = (1.35)^3 = 1.35 x 1.35 x 1.35 = 2.46.  A 3-stage LPC with a stage loading/pressure ratio of 1.4 would have a LPC pressure ratio of 2.74 = (1.4)^3 = 1.4 x 1.4 x 1.4 = 2.74.  Per Claim 1, the low (LPC) and high (HPC) pressure compressor ratios together define an overall core pressure ratio at cruise conditions of between 40 and 60.  A low pressure compressor (LPC) cruise pressure ratio of 2.19 times a high pressure compressor (HPC) cruise pressure ratio of 23.47 yielded an overall core pressure ratio at cruise conditions of 51.4.  A low pressure compressor (LPC) cruise pressure ratio of 2.74 times a high pressure compressor (HPC) cruise 
Therefore, the low pressure compressor having an average stage loading, i.e., stage pressure ratio, at cruise conditions was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the low pressure compressor average stage loading/pressure ratio times the number of low pressure compressor stages defined the low pressure compressor pressure ratio at cruise conditions.  The low pressure compressor cruise pressure ratio times the high pressure compressor cruise pressure ratio defined the overall core pressure ratio (OPR) at cruise conditions.  Bijewitz taught, in Fig. 1 on Pg. 4, first column, that as the OPR increased the core efficiency increased.  Therefore, since the general conditions of the claim, i.e., that the low pressure compressor had an average stage loading/pressure ratio, were disclosed in the prior art by Bijewitz and Engber, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 3-stage low pressure compressor (LPC) of Bijewitz, i.v., Engber, to have an average stage loading at cruise conditions of between 1.3 and 1.4 or approximately 1.35 to yield an overall core pressure ratio at cruise conditions of between 40 and 60.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 9, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, and Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the high pressure turbine (HPT) consists of one stage or two stages.  
Re Claim 10, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, and Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the low pressure turbine (LPT) consists of three stages or four stages.  
Re Claim 11, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, including a method of operating a gas turbine engine according to claim 1, the method comprising, at cruise, operating the high pressure compressor to provide an average stage loading at cruise conditions of between 1.39 and 1.42, and Claim 1 rejection above, Bijewitz Table 4 on Pg. 7 teaches an OPR of 60 at a maximum climb point operating condition, i.e., cruise condition, of Mach No. 0.78 and Flight level of 35,000 feet altitude.  Bijewitz teaches, in Fig. 1 on Pg. 4, first column, that as the OPR increased from a value of 45 to a value of 65 the core efficiency increased from about 59.8% to about 60.8%.  As discussed in the Claim 1 rejection above, Engber taught that the high pressure compressor average stage loading at cruise conditions was a result effective variable.  Furthermore, with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  As discussed in the non-patent literature extended search reports cited in the 08/04/2021 IDS, several prior art foreign patent documents teach the claimed gas turbine having an overall core pressure ratio at cruise conditions of between 40 and 60.  EP3444468A1 (cited in the 04/09/2021 IDS) is particularly relevant .

    PNG
    media_image3.png
    244
    664
    media_image3.png
    Greyscale


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LORNE E MEADE/Primary Examiner, Art Unit 3741